Citation Nr: 1728426	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-31 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for erectile dysfunction, claimedas secondary to service-connected diabetes mellitus, to include medication prescribed therefor  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied service connection for left foot and left ankle disabilities, and for  erectile dysfunction.  In July 2011, the Veteran filed his notice of disagreement (NOD) as to the denial of those claims,  and a statement of the case (SOC) was issued in November 2011.  The Veteran filed his substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011, limiting his appeal to the issues listed on the title page. 

The Board notes that in the May 2011 rating decision, the RO also denied Veteran's  service connection for status post polypectomy for nasal polyps.  Following the filing of a July 2011 NOD with respect to this denial,  in a November 2011 rating decision, the RO granted service connection for status post polypectomy for nasal polyps.  Although the Veteran subsequently submitted several statements disagreeing with the denial, the , the Veteran was granted service connection for status post polypectomy for nasal polyps, which resolved the service connection claim..  

In August 2016, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Following the hearing, additional medical evidence was submitted, along with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800 and 20.1304 (2016).

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons These matters are being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the August 2016 Board hearing, the Veteran expressed his disagreement with the assigned rating for status post polypectomy for nasal polyps.  As the AOJ has not yet adjudicated this matter, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that further action of each claim on appeal is warranted,

The Veteran claims that his left foot and left ankle disabilities are due to his military service.  See August 2016 Board hearing transcript dated in In particular, he asserts that during his military service, he ran track, played basketball, and marched for prolonged periods of time as a drill sergeant, which caused his left foot and ankle pain.  He also asserts that he has had left foot and ankle pain in and since service. 

The Veteran's service treatment records (STRs) document  the Veteran's complains of swollen feet; physicians assessed edema of the feet and edema plantar surface.  See, e.g., STRs dated in May 1981, May 1983, and June 1983.  August and November 1986 STRs document the Veteran's complaints of left ankle pain since November 1981.  The November 1986 examining physician assessed "split os trigonum". A September 1987 STR reflects that  the Veteran reported a left swollen foot and the physician stated that the Veteran has had a history of joint swelling.  The report of an August 1988 separation examination reflects no complaint of or finding relative to  left foot or ankle pain. 

In a private June 2010 treatment report, a private physician diagnosed Haglund's deformity, based on an x-ray report of the left foot. 

In an undated report, G.K.M, DPM, diagnosed chronic subcutaneous Achilles bursitis left and Haglund s deformity left calcaneus.

In December 2010, the Veteran underwent surgery for left distal Achilles complex tendon rupture from the calcaneus with underlying tendinosis and large Haglund deformity.  In a December 2010 surgical report, the physician noted that the Veteran had a "large Haglund deformity from an injury at work." approximately 3 weeks ago."

The Veteran was afforded VA ankle and foot examinations in February 2016.  He was diagnosed with left Achilles' tendon rupture and left heel pain. In a February 2016 opinion, a VA physician opined that it is less likely than not that the Veteran's left foot and ankle disabilities incurred in or caused by the claimed in-service injury, event or illness.

In the physician's rationale for his negative nexus opinion, he cited to the November 1986 STR that documented the Veteran's complaints of left heel pain and found that such a condition resolved upon discharge.  The physician further stated that following service, the Veteran did not seek treatment for his left foot until 2009.  The VA physician indicated that the Veteran's Haglund's deformity did not incur in service, but rather years later due to a work injury, for which the Veteran received workers compensation benefits.  

Crucially, the VA examiner did not consider the Veteran's statements of left foot and ankle pain in and since service.  Rather, the examiner, largely, relied on the absence of documentation of left foot and ankle pain following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"). Furthermore, the examiner also based his negative nexus opinion on the Veteran's work injury, his workers compensation benefits; however such documentation is not of record.  Moreover while the VA examiner gave an opinion as to the left foot, the examiner did not provide a detailed rationale as to the etiology of the left ankle. 

Under these circumstances, the Board finds that a remand of the foot and ankle claims are needed to obtain the Veteran's Workman's Compensation records and to obtain appropriate medical opinions (from the February 2016 examiner, preferably, or, if necessary, from  another appropriate physician (based on claims file review, if possible) that reflect  full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale. 

As for erectile dysfunction, the Veteran claims that this disability is to his service-connected diabetes mellitus, to include his prescribed medication for his diabetes mellitus. 

A September 2007 private treatment record appears to reflect a reference to erectile dysfunction "at length with his" diabetes mellitus.  In an October 2007 private treatment record, the treating physician noted erectile dysfunction and "need better control of" diabetes mellitus".  In August 2016, the Veteran submitted medical literature indicating  the existence of a medical relationship between erectile dysfunction and diabetes mellitus.  

Importantly, no medical  opinion has been sought or obtained to address whether the Veteran has  current erectile dysfunction attributable to his service-connected diabetes mellitus.  However, on this record, the Board finds that the requirements for arranging for the Veteran to undergo VA examination to obtain such an opinion are met.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records in addition to the Workman's Compensation records referenced above.   
As the Veteran noted in an undated NOD, he was  awarded Social Security Administration (SSA) benefits.   However, as such records have not been associated with the claims file,  such should be accomplished upon remand. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016)..

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from SSA a copy of that agency's decision concerning the Veteran's claim for disability benefits, as well as all records relied upon to make the decision, following the procedures set forth in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records received should be associated with the claims file.

2.  After obtaining any necessary information and/or authorization from the Veteran, undertake appropriate action to obtain his Workers Compensation records pertaining  to his post service left foot or left ankle injury.  All records obtained or any responses received should be associated with the claims file. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion pertaining to the left leg and ankle from the February 2016 VA examiner 

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible). Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The entire electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual.  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

With regard to each diagnosed left foot and/or ankle disability-to include diagnosed Haglund deformity and left Achilles' tendon rupture-currently present or present at any point since the April 2010 claim (even if now resolved or asymptomatic), the physician r should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is  otherwise medically related to the Veteran's service, to include symptoms experienced therein.

In providing the requested opinion, the physician  must consider and discuss all pertinent in and post-service medical and other objective evidence-to include the STRs that document the Veteran's complaints of left ankle pain, swollen left foot, and an assessment of edema.  

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms. In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating  the requested opinion(s).  If lay assertions in any regard are discounted, the physician should clearly so state and explain why.

All examination findings (if any), along with complete, clearly-stated ra6ionale for the conclusions reached, must be provided..

6.  After all available record and/or responses from each contacted entity are associated with the claims file,, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with the claim for service connection for erectile dysfunction.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's medical history and assertions.

 All necessary tests and studies should be accomplished (with all findings made available to the VA physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to erectile dysfunction currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a)  was caused or is or has been aggravated (worsened beyond natural progression) by service-connected diabetes mellitus,  to include medication prescribed therefor.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.  .   

In addressing the above, the examiner  must consider and discuss all pertinent medical and other objective evidence of record, to include the private treatment records that note the Veteran's erectile dysfunction and his diabetes mellitus and the medical literature indicating  a relationship between erectile dysfunction and diabetes mellitus.  

The examiner must also consider and discuss all lay assertions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

10.  If any benefit(s)t sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



